DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Moist (US 4,443,048).
Regarding claim 1, Moist disclose a male plug of a connector, comprising:
a plug body, having a plug head (4) and a plurality of plug elastic pieces (four side walls are thin plastic have elasticity property) extending forward from a periphery of the plug head, the plug head having a plug end surface (4C) facing forward; and
a male connector (6), provided in the plug head, protruding from the plug end surface and surrounded by the plug elastic pieces;
wherein, the male connector has therein a first fastening structure (6F), and the plug elastic pieces are provided with respective second fastening structures (E1).

[AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    620
    939
    media_image1.png
    Greyscale


	Regarding claim 5, Moist disclose the plug body further has a cable (8) extending from an end of the plug head, and a pulling portion (6B) is formed between the plug head and the cable.

Claims 8 is rejected under 35 U.S.C. 102(a1) as being anticipated by Nakajima (US 4,974,075).
Regarding claim 8, Nakajima disclose a female receptacle of a connector, comprising:
a receptacle body, comprising a receptacle base (E1) and a receptacle member (E2), the receptacle member having therein a hollow receiving space (E3) and a receiving port (E4) formed by extending outward from the receiving space, the receptacle base being provided in the receiving space and having a receptacle end surface (E5) facing the receiving port; and 
a female connector (81a), having a plugging port, the female connector being provided in the receptacle base, the plugging port being exposed from the receptacle end surface.
	
[AltContent: textbox (E5)][AltContent: arrow][AltContent: textbox (E4)][AltContent: textbox (E3)][AltContent: arrow][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    361
    media_image2.png
    Greyscale

[AltContent: textbox (E2)]

Allowable Subject Matter
Claims 11-19 are allowed.
Claims 2-4, 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833